Citation Nr: 0305938	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to nonservice-connected pension benefits, 
effective from July 1, 2000.







ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel






INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision letter issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which terminated the veteran's 
nonservice-connected pension benefits, effective July 1, 
2000.


REMAND

In his August 2002 VA Form 9 (Appeal to Board of Veterans 
Appeals), the veteran requested a VA Travel Board hearing.  
To date, however, no action has been taken to afford the 
veteran such a hearing, and there is no indication from the 
record that he has withdrawn this request.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) (West 2002)) ("claimant has right to a hearing 
before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) 
and (c)(1), 19.9, 19.25, 20.503, 20.704 (2002)).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the Denver, Colorado, RO as soon as such 
a hearing is practically possible.  

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome warranted in this case.  The veteran has the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



___________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




